DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 2/24/2022 is acknowledged. Currently, claims 1-20 are pending, but claims 15-20 are withdrawn from consideration as directed to non-elected subject matter and claims 1-14 are examined as follows.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Electronic device with uplink signal to first area in a first mode”.
Claim Objections
Claim 11 is objected to because of the following informalities: 
Line 2 recites “insulately crosses the electrode” but claim 11 depends from claim 1 and “the electrode” should read “an electrode” for proper antecedent basis. This was the interpretation given for the purpose of examination.
Lines 3-5: recite: sense the first input…in the second mode” but claim 1 recites sensing the first input in the first mode and thus the word “second” appears to be a typographical error and should read “first” for consistency with claim 1. This was the interpretation given for the purpose of examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. in US 2021/0333975 (hereinafter Miyamoto) in view of Yuan et al. in US 2022/0027010 (hereinafter Yuan).

Regarding claim 1, Miyamoto disclose an electronic device (Miyamoto’s Fig. 1 and par. 45-46) comprising: a display layer (Miyamoto’s Fig. 2 and par. 49-52: display 26); a sensor layer on the display layer (Miyamoto’s Fig. 2 and par. 49: sensor 20), the sensor layer having an active area (Miyamoto’s Fig. 4 and par. 62: the area where the pen can be detected by the electrodes 18X/Y), wherein the sensor layer is configured to operate in a first mode (Miyamoto’s Fig. 6: pen detection operation), in which a first input by an input device is sensed (Miyamoto’s Fig. 6 and par. 50: pen detection), a second mode (Miyamoto’s Fig. 6: touch scan), in which a second input by touch is sensed (Miyamoto’s Fig. 6 and par. 50: touch detection); and a controller (Miyamoto’s Fig. 2 and par. 50-51: see 22 and 24) configured to control the sensor layer (Miyamoto’s Fig. 2 and par. 50-51), wherein, in the first mode (Miyamoto’s Fig. 6: pen detection operation), the controller 
Miyamoto fails to disclose a peripheral area adjacent to the active area or providing a reverse-phase signal having a reverse phase of the uplink signal to the second area in the first mode. 
However, Miyamoto does disclose that outside the active area (Miyamoto’s Fig. 4: see active area 18) there is a selection unit controlling the sensor (Miyamoto’s Fig. 4: see 48) and also what appears to be a bezel (Miyamoto’s Fig. 1: see outside 12). Therefore, it would have been obvious to one of ordinary skill in the art to include a peripheral area adjacent to the active area in Miyamoto’s device, in order to obtain the predictable result of an active area overlapping the display (Miyamoto’s Fig. 1: see 12) and a bezel on the outside (Miyamoto’s Fig. 1: see outside 12) and the predictable result of locating the selection unit and respective wires adjacent to the active sensor 18 (Miyamoto’s Fig. 4).
Still, Miyamoto fails to disclose providing a reverse-phase signal having a reverse phase of the uplink signal to the second area in the first mode. 
Nevertheless, in the same field of endeavor of uplink signals to active pens from a touch panel, Yuan discloses providing a reverse-phase signal to other electrodes not provided with an uplink signal (Yuan’s Fig. 4 and par. 76). Therefore, it would have been obvious to one of ordinary skill in the art, to provide a reverse-signal in the electrodes outside subregion 90 in 
An electronic device (Miyamoto’s Fig. 1 and par. 45-46) comprising: 
a display layer (Miyamoto’s Fig. 2 and par. 49-52: display 26);
a sensor layer on the display layer (Miyamoto’s Fig. 2 and par. 49: sensor 20), the sensor layer having an active area (Miyamoto’s Fig. 4 and par. 62: the area where the pen can be detected by the electrodes 18X/Y) and a peripheral area (upon combination in order to accommodate the selection unit 48 adjacent to electrodes 18 of Miyamoto’s Fig. 4) adjacent to the active area (Miyamoto’s Fig. 4: upon combination, unit 48 is in a peripheral area of 18 as shown), 
wherein the sensor layer (Miyamoto’s Fig. 4: see 18) is configured to operate in a first mode (Miyamoto’s Fig. 6: pen detection operation or Fig. 7 partial transmission mode), in which a first input by an input device is sensed (Miyamoto’s Fig. 6 and par. 50: pen detection),
a second mode (Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode), in which a second input by touch is sensed (Miyamoto’s Fig. 6 and par. 50: touch detection. And pen touch of Fig. 7 and par. 89); and 
a controller (Miyamoto’s Fig. 2 and par. 50-51: see 22 and 24) configured to control the sensor layer (Miyamoto’s Fig. 2 and par. 50-51), wherein, 
in the first mode (Miyamoto’s Fig. 6: pen detection operation or Fig. 7 partial transmission mode), the controller (Miyamoto’s Fig. 2: see 22 and 24) is configured to define the active area into a first area (Miyamoto’s Figs. 18-19 and par. 120: subregion 90) and a second area different from the first area (Miyamoto’s Fig. 19: outside subregion 90), which are defined based on a coordinate at which the first input is sensed (Miyamoto’s par. 117, 119-120, 127: region for uplink signal based on position of contact), and 


Regarding claim 2, Miyamoto in view of Yuan disclose wherein the first mode (Miyamoto’s Fig. 6: pen detection operation or Fig. 7 partial transmission mode) comprises a first section (Miyamoto’s Fig. 18: S22 and S23) in which the uplink signal or the reverse-phase signal is transmitted to the sensor layer (Miyamoto’s par. 124: uplink during S22 and S23 and recall that upon combination, the reverse is applied outside region 90 of Fig. 19 per Yuan’s Fig. 4 and par. 76) and a second section (Miyamoto’s Fig. 18: S24) in which the first input is sensed from a downlink signal provided from the input device (Miyamoto’s par. 124: DS from pen), and the second section proceeds after the first section (Miyamoto’s Fig. 18).

Regarding claim 3, Miyamoto in view of Yuan disclose wherein the first area (Miyamoto’s Fig. 19: subregion 90) is adjacent to the second area (Miyamoto’s Fig. 19: outside subregion 90).

Regarding claim 4, Miyamoto in view of Yuan further disclose wherein the first area (Miyamoto’s Fig. 19: subregion 90 which is equivalent to TX1-TX9 applied an uplink signal in Yuan’s Fig. 11 per par. 87) is spaced apart from the second area (Miyamoto’s Fig. 19: outside of subregion 90 which is equivalent to TX11-TX17 applied an inverting signal in 

Regarding claim 5, Miyamoto in view of Yuan disclose wherein the second area (Miyamoto’s Fig. 19: outside subregion 90) is provided in plurality (Miyamoto’s Fig. 19: to the left and to the right of 90), and the plurality of second areas are spaced apart from each other with the first area therebetween (Miyamoto’s Fig. 19: to the left and to the right of 90).

Regarding claim 6, Miyamoto in view of Yuan disclose wherein the first area (Miyamoto’s Fig. 19: subregion 90) is different from the second area (Miyamoto’s Fig. 19: outside subregion 90).

Regarding claim 7, Miyamoto in view of Yuan fail to disclose wherein the uplink signal has an intensity different from that of the reverse-phase signal. 
However, Yuan does disclose: the use of the reverse-phase signal to reduce the moiré caused by the magnitude of the uplink spreading signal (Yuan’s par. 76); the remaining uplink spreading signal causing moiré based on the number of detection electrodes to which the uplink signal is applied and the magnitude of the uplink spreading signal (Yuan’s par. 73); perfect cancelling when the same number of electrodes are applied the reverse-phase signal as the number of electrodes applied the uplink signal (Yuan’s Fig. 9 and par. 81) and examples when different number of electrodes are applied the reverse-phase signal as the 
Therefore, it would have been obvious to one of ordinary skill in the art that the variables to control the moiré are either the number of electrodes applied the reverse-phase signal (Yuan’s Figs. 8-9 and par. 79, 81) or the magnitude of the reverse-phase signal (Yuan’s par. 73, reverse of VTX), and thus, one of ordinary skill in the art would pursue variation of the magnitude of the reverse-phase signal with a reasonable expectation that it would reduce the moiré, when for example, the number of electrodes applied the reverse-phase signal is different to the number of electrodes applied the uplink signal and therefore perfect canceling is not achieved (Yuan’s Fig. 8 and par. 79). See also MPEP 2143.
By doing such combination, Miyamoto in view of Yuan further disclose:
wherein the uplink signal (Miyamoto’s par. 127: US signal which is equivalent to the non-inverting driving signal of Yuan’s Fig. 4 and par. 76) has an intensity different from that of the reverse-phase signal (Yuan’s Fig. 4 and par. 76: inverting driving signal, which upon combination has a different magnitude than the non-inverting signal magnitude VTX [par. 73] because the magnitude is one of two variables that can be altered to reduce moiré as explained above, and thus one of ordinary skill in the art would have find it obvious to try to change it with respect to the uplink signal with a reasonable expectation of success, when for example, the number of electrodes applied the reverse-phase signal is different to the number of electrodes applied the uplink signal).

Regarding claim 8, Miyamoto in view of Yuan disclose wherein the coordinate overlaps the first area (Miyamoto’s Fig. 19 and par. 120: coordinate 70 overlapping subregion 90).

claim 9, Miyamoto in view of Yuan disclose wherein the second area (Miyamoto’s Fig. 19: outside subregion 90) does not overlap the first area (Miyamoto’s Fig. 19: subregion 90).

Regarding claim 11, Miyamoto in view of Yuan fail to explicitly disclose sensing the first input through a change in capacitance generated between the electrode and the cross electrode in the first mode or sensing the second input through a change in mutual capacitance generated between the electrode and the cross electrode in the second mode. However, because Miyamoto does disclose mutual capacitance detection (Miyamoto’s par. 49, 110) and detection of the pen by capacitance between pen tip and touch sensor (Miyamoto’s Fig. 2 and par. 54), thus, it would have been obvious to:
 disclose wherein the sensor layer (Miyamoto’s Fig. 4: see 18) comprises a cross electrode (Miyamoto’s Fig. 4 and par. 62: see 18Y) that insulately crosses an electrode (Miyamoto’s Figs. 2, 4 and par. 54, 62: see 18X or pen tip), the sensor layer is configured to sense the first input (Miyamoto’s Fig. 6 and par. 50: pen detection) through a change in capacitance generated between the electrode and the cross electrode (Miyamoto’s par. 49, 110: mutual capacitance between sensor electrodes 18X and transmission electrodes, par. 54 and Fig. 2: capacitance coupling between pen tip and 18) in the first mode (Miyamoto’s Fig. 6: pen detection operation), and the sensor layer (Miyamoto’s Fig. 4: see 18) is configured to sense a second input (Miyamoto’s Fig. 6 and par. 49-50: touch detection) through a change in mutual capacitance generated between the electrode and the cross electrode in the second mode (Miyamoto’s Fig. 6: touch scan);
in order to obtain the predictable result of a mutual-capacitance sensor (Miyamoto’s par. 49) and capacitive coupling between pen and touch sensor (Miyamoto’s Fig. 2 and par. 54).

claim 12, Miyamoto in view of Yuan further disclose wherein the first mode (Miyamoto’s Fig. 6: pen detection operation or Fig. 7 partial transmission mode) and the second mode (Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode) are repeated with each other (Miyamoto’s Figs. 6-7), and in a (2n-1)-th second mode (first iteration of Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode), the controller is configured to provide the uplink signal (Miyamoto’s Fig. 7 and par. 87: step S13), and in a 2n-th second mode (second iteration of Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode), the controller is configured to provide the reverse-phase signal (upon combination with Yuan’s Fig. 4: the inverting drive signal is applied simultaneously with the uplink signal, such as in Yuan’s Fig. 8).
It would also have been obvious to one of ordinary skill in the art to supply a reverse phase signal (Yuan’s Figs. 4, 8: see negative inverting drive signal) in Miyamoto’s overall transmission mode when the electrodes are selected for transmission of the uplink signal (Miyamoto’s Fig. 7 and par. 87), in order to obtain the result described for claim 1.

Regarding claim 13, Miyamoto in view of Yuan further disclose wherein, in the second mode (Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode), the controller is configured to define the active area (Miyamoto’s Fig. 4 and par. 62: the area where the pen can be detected by the electrodes 18X/Y) into a third area (Yuan’s Fig. 8 and par. 79: Tx1-Tx9) and a fourth area adjacent to the third area (Yuan’s Fig. 8 and par. 79: Tx10-Tx17), and in the second mode (Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode), the controller is configured to provide the uplink signal to the third area (Yuan’s Fig. 8 and par. 79: Tx1-Tx9 applied non-inverting drive signal which is equivalent to US signal of Miyamoto’s Fig. 7 and par. 87: step S13)  and provide the reverse-phase signal to the fourth area (Yuan’s Fig. 8 and par. 79: Tx10-Tx17 applied inverting drive signal simultaneously with the non-inverting drive signal).


Regarding claim 14, Miyamoto in view of Yuan disclose wherein the second mode (Miyamoto’s Fig. 6: touch scan and inclusive of overall transmission mode in Fig. 7 and step S14) comprises a first section (Miyamoto’s Fig. 7 and par. 87: step S13) in which the uplink signal (Miyamoto’s par. 87) or the reverse-phase signal is transmitted to the sensor layer (Miyamoto’s par. 87) and a second section (Miyamoto’s Fig. 7 and par. 89: step S14) in which the second input is sensed (Miyamoto’s par. 89: input by touch of pen), and the second section proceeds after the first section (Miyamoto’s Fig. 7).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Yuan as applied above, in further view of Ding et al. in US 2021/0397297 (hereinafter Ding).
Yuan discloses the display layer comprises a light emitting element (Yuan’s Fig. 2 and par. 71: see light emitting diode D1), the light emitting element comprises a first electrode (Yuan’s Fig. 2: see anode of D1 at 230), a second electrode (Yuan’s Fig. 2 and par. 71: cathode 220), and the uplink signal and the reverse-phase signal (Yuan’s Fig. 4 and par. 76: see non-inverting driving signal and inverting driving signal respectively) are offset from each other (Yuan’s Fig. 4) in the second electrode (Yuan’s Fig. 4: see Rs in Fig. 4 which is equivalent to Rs in the cathode 220 in Fig. 2).
Miyamoto in view of Yuan fail to disclose the second electrode on the first electrode and an emission layer between the first electrode and the second electrode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LILIANA CERULLO/Primary Examiner, Art Unit 2621